DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the parent application 15/956,860 (now abandoned) of the instant continuation application, the Applicant’s election of Species A, Figs. 1, 2, 3A, 3B, 3C and 4, in the reply filed on 1/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4-5, “the rearward portion of the central passage” lacks a proper antecedent basis.
In claim 1, line 6, “the rearward end of the central passageway” lacks a proper antecedent basis.
In claim 1, line 10, “the exterior of inner member” lacks a proper antecedent basis.
In claim 2, lines 2-3, claim 7, lines 10-11 and in claim 13, lines 10-12, the location of, “the rearward end rear of the outer member”, is not understood because there is no part of the cartridge that is rear or the outer member?  
Perhaps claiming that a rearward end of the inner member is substantially flush with a rearward end of the outer member would better capture the invention.  

In claim 2, lines 1-2, “the rearward end of the inner member” lacks a proper antecedent basis.
In claim 2, line 3, “the rearward end of the cartridge” lacks a proper antecedent basis.
In line 2 of claims 5, 6, 8, 9, 11 and 12, each occurrence of the term “the inner members” is indefinite because the casing comprises a singular inner member.  The term should be changed to inner member.
In claim 7, lines 4-5, “the rearward portion of the central passage” lacks a proper antecedent basis.
In claim 7, line 7, “the rearward end of the central passageway” lacks a proper antecedent basis.
In claim 7, lines 10-11, “the rearward end of the inner member” lacks a proper antecedent basis.
In claim 7, line 12, “the rearward end of the cartridge” lacks a proper antecedent basis.
In claim 7, lines 13-14, “the exterior of inner member” lacks a proper antecedent basis.
In claim 13, line 5, “the rearward portion of the central passage” lacks a proper antecedent basis.
In claim 13, lines 7-8, “the rearward end of the central passageway” lacks a proper antecedent basis.
In claim 13, lines 10-11, “the rearward end of the inner member” lacks a proper antecedent basis.
In claim 13, line 12, “the rearward end of the cartridge” lacks a proper antecedent basis.
In claim 13, lines 13-14, “the exterior of inner member” lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DITTRICH (US 2007/0214992 A1).
Regarding claim 1, Dittrich discloses a compound shell casing comprising: a generally tubular outer member 2, 7 having an open forward end, an open rearward end 3, 6 and a central passage extending therebetween, with a circumferentially extending, forwardly and inwardly facing seat in the rearward portion of the central passage (Fig. 2); an inner member 10  disposed in the rearward end of the central passageway of the outer member, the inner member comprising a first forwardly facing cup- shaped portion, and a second, rearwardly facing cup-shaped portion opening to the open rearward end of the outer member, and a circumferentially extending downwardly and rearwardly facing shoulder on the exterior of inner member 10 engaging the seat in the central passage of the outer member 2, 7 (Fig. 2).
Regarding claim 3, Dittrich discloses a neck at the forward end of the outer member 2 (Fig. 2).
Regarding claim 4, Dittrich discloses that the outer member 2 comprises an extractor groove 12 and a rim (Fig. 2).




Claims 1-4, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALE (US 3,874,294 A).
Regarding claim 1, Hale discloses compound shell casing 11 (Fig. 1) comprising: a generally tubular outer member 17, 25, 21  having an open forward end, an open rearward end, and a central passage extending therebetween, with a circumferentially extending, forwardly and inwardly facing seat 19 (Fig. 2) in the rearward portion of the central passage; an inner member 22 disposed in the rearward end of the central passageway of the outer member, the inner member 22 comprising a first forwardly facing cup- shaped portion (Fig. 2), and a second, rearwardly facing cup-shaped portion (Fig. 2) opening to the open rearward end of the outer member, and a circumferentially extending downwardly and rearwardly facing shoulder at 27 on the exterior of inner member 22 engaging the seat in the central passage of the outer member.
Regarding claim 2, Hale discloses wherein the rearward end of the inner member 22 is substantially flush with the rearward end of the outer member 17, 25, 21, forming a part of the rearward end of the cartridge (Fig. 2).

Regarding claim 3, Hale discloses a neck at the forward end of the outer member 17, 25, 21 (Fig. 1).
Regarding claim 4, Hale discloses that the outer member 17, 25, 21 comprises an extractor groove and a rim (Figs. 1 and 2).

Regarding claim 7, Hale discloses compound shell casing 11 (Fig. 1) comprising: a generally tubular outer member 17, 25, 21 having an open forward end, an open rearward end, and a central passage extending therebetween, with a circumferentially extending, forwardly and inwardly facing seat 19 in the rearward portion of the central passage, and an extractor groove (Figs. 1 and 2) in the outer member adjacent the rearward end, defining a rim at the rearward end of the outer member; an inner member 22 disposed in the rearward end of the central passageway of the outer member, the inner member comprising a first forwardly facing cup- shaped portion (Fig. 2), and a second, rearwardly facing cup-shaped portion (Fig. 2) opening to the open rearward end of the outer member with the rearward end of the inner member 22 being substantially flush with the rearward end rear of the outer member 17, 25, 21 forming a part of the rearward end of the cartridge, and a circumferentially extending downwardly and rearwardly facing shoulder 27 on the exterior of inner member engaging the seat 19 in the central passage of the outer member.
Regarding claim 10, Hale discloses that the outer member of the cartridge case 11 comprises a neck at the forward end (Fig. 1).
Regarding claim 13, Hale discloses a compound shell casing as discussed above with regard to claims 1-4, 7 and 10, further including the primer 12 in the rearwardly facing cup shaped portion of the inner member 22, a propellant 16 disposed in the first forwardly facing cup shaped portion of the inner member 22, and a bullet 14 disposed in the open forward end of the outer member 17 (Fig. 1).



Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhart (US 2015/0300791 A1).
Regarding claim 1, Eberhart discloses a compound shell casing 20 (Figs. 1, 2 & 3A-3F) comprising: a generally tubular outer member 34 having an open forward end, an open rearward end, and a central passage extending therebetween, with a circumferentially extending, forwardly and inwardly facing seat 40 in the rearward portion of the central passage; an inner member 22 disposed in the rearward end of the central passageway of the outer member 34, the inner member comprising a first forwardly facing cup-shaped portion 24, and a second, rearwardly facing cup-shaped portion  26, 50 opening to the open rearward end of the outer member, and a circumferentially extending downwardly and rearwardly facing shoulder 32 on the exterior of inner member engaging the seat  40 in the central passage of the outer member.
Regarding claims 3 and 4, Eberhart discloses the recited features; see Figs. Figs. 1, 2 & 3A-3F; and the extractor groove 28.

Claims 1-4, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiley et al. (US 7,213,519 B2); hereinafter, “Wiley”.
Regarding independent claim 1, Wiley discloses a compound shell casing (Fig. 14C) comprising: a generally tubular outer member having an open forward end, an open rearward end, and a central passage extending therebetween (outer member comprising sleeve 330 and plug 380 of base 310 has an open forward end 331, an open rearward end 312 and a central passageway 337, Figs. 14C, 15C, 17C), with a circumferentially extending, forwardly and inwardly facing seat in a rearward portion of the central passage (plug 380 has a circumferentially extending, forwardly and inwardly facing seat near annular portion 381, Fig. 15C); an inner member disposed in a rearward end of the central passage of the generally tubular outer member (cup 390, Figs. 15C, 16C), the inner member comprising a first forwardly facing cup-shaped portion (first annular cup portion 391a, Fig. 16C), and a second, rearwardly facing cup-shaped portion opening to the open rearward end of the generally tubular outer member (second annular cup portion 392a, Figs. 15C, 16C), and a circumferentially extending downwardly and rearwardly facing shoulder on an exterior of the inner member engaging the circumferentially extending, forwardly and inwardly facing seat in the central passage of the generally tubular outer member (web 368 comprises a shoulder that faces the seat of plug 380, Fig. 15C).
Regarding claim 2, Wiley further discloses wherein a rearward end of the inner member is substantially flush with the open rearward end of the generally tubular outer member (cup 390 and plug 380 are substantially flush with open rearward end 312, Fig. 15C), forming a part of a rearward end of the compound shell casing (rear end 312, Fig. 15C).
Regarding claim 3, Wiley further discloses wherein the generally tubular outer member has a shoulder adjacent the open forward end, forming a neck portion at the open forward end of the generally tubular outer member, of a smaller diameter than the generally tubular outer member rearward of the shoulder (sleeve 330 comprises a shoulder 320 which is close to open forward end 331 and forms a smaller diameter at neck 315 than at the main portion of chamber 337, Fig. 17C).
Regarding claim 4, Wiley further discloses an extractor groove in the generally tubular outer member adjacent the open rearward end, defining a rim at the open rearward end of the generally tubular outer member (groove 365 near rear end 312, Fig. 15C).
Regarding independent claim 7, Wiley discloses a compound shell casing (Fig. 14C) comprising: a generally tubular outer member having an open forward end, an open rearward end, and a central passage extending therebetween (outer member comprising sleeve 330 and plug 380 of base 310 has an open forward end 331, an open rearward end 312 and a central passageway 337, Figs. 14C, 15C, 17C), with a circumferentially extending, forwardly and inwardly facing seat in a rearward portion of the central passage (plug 380 has a circumferentially extending, forwardly and inwardly facing seat near annular portion 381, Fig. 15C), and an extractor groove in the generally tubular outer member adjacent the open rearward end, defining a rim at the open rearward end of the generally tubular outer member (groove 365 near rear end 312, Fig. 15C); an inner member disposed in a rearward end of the central passage of the generally tubular outer member (cup 390, Figs. 15C, 16C), the inner member comprising a first forwardly facing cup-shaped portion (first annular cup portion 391a, Fig. 16C), and a second, rearwardly facing cup-shaped portion opening to the open rearward end of the generally tubular outer member (second annular cup portion 392a, Figs. 15C, 16C) with a rearward end of the inner member being substantially flush with the open rearward end of the generally tubular outer member (cup 390 and plug 380 are substantially flush with open rearward end 312, Fig. 15C), forming a part of a rearward end of the compound shell casing (rear end 312, Fig. 15C), and a circumferentially extending downwardly and rearwardly facing shoulder on an exterior of the inner member engaging the circumferentially extending, forwardly and inwardly facing seat in the central passage of the generally tubular outer member (web 368 comprises a shoulder that faces the seat of plug 380, Fig. 15C).
Regarding claim 10, Wiley further discloses wherein the generally tubular outer member has a shoulder adjacent the open forward end, forming a neck portion at the open forward end of the generally tubular outer member, of a smaller diameter than the generally tubular outer member rearward of the shoulder (sleeve 330 comprises a shoulder 320 which is close to open forward end 331 and forms a smaller diameter at neck 315 than at the main portion of chamber 337, Fig. 17C).
Regarding independent claim 13, Wiley discloses an ammunition cartridge (Fig. 14C) comprising: a composite shell casing having a generally tubular outer member having an open forward end, an open rearward end, and a central passage extending therebetween (outer member comprising sleeve 330 and plug 380 of base 310 has an open forward end 331, an open rearward end 312 and a central passageway 337, Figs. 14C, 15C, 17C), with a circumferentially extending, forwardly and inwardly facing seat in a rearward portion of the central passage (plug 380 has a circumferentially extending, forwardly and inwardly facing seat near annular portion 381, Fig. 15C), and an extractor groove in the generally tubular outer member adjacent the open rearward end, defining a rim at the open rearward end of the generally tubular outer member (groove 365 near rear end 312, Fig. 15C);
an inner member disposed in a rearward end of the central passage of the generally tubular outer member (cup 390, Figs. 15C, 16C), the inner member comprising a first forwardly facing cup-shaped portion (first annular cup portion 391a, Fig. 16C), and a second, rearwardly facing cup-shaped portion opening to the open rearward end of the generally tubular outer member (second annular cup portion 392a, Figs. 15C, 16C) with a rearward end of the inner member being substantially flush with the open rearward end of the generally tubular outer member (cup 390 and plug 380 are substantially flush with open rearward end 312, Fig. 15C), forming a part of a rearward end of the compound shell casing (rear end 312, Fig. 15C), and a circumferentially extending downwardly and rearwardly facing shoulder on an exterior of the inner member engaging the circumferentially extending, forwardly and inwardly facing seat in the central passage of the generally tubular outer member (web 368 comprises a shoulder that faces the seat of plug 380, Fig. 15C); a primer disposed in the second, rearwardly facing cup-shaped portion (second annular cup portion 392a comprises primer pocket 367 for holding a primer, Fig. 15C; col 11, In 51-55); propellant disposed in the first forwardly facing cup-shaped portion (propellant is disposed in chamber 337 of Fig. 17C similarly to chamber 17 of the embodiment of Fig. 1, col 2, In 55-58); and a bullet disposed in the open forward end of the generally tubular outer member (projectile, not shown, which is held in first end 331 by projectile locking lip in Fig. 17C, similar to bullet B crimped in the mouth 44 of the embodiment of Fig. 4; col 11, In 15-22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (US 7,213,519 B2); hereinafter, “Wiley” in view of Neugebauer (US 2014/0224144 A1).
Wiley et al. disclose a compound shell casing and ammunition cartridge as discussed above with regard to claims 1, 7, 10 and 13.
Wiley et al. do not disclose that the generally tubular outer member and the inner member are made of a metal lighter than brass.
Neugebauer discloses wherein a cartridge casing can be made from aluminum, which is a metal lighter than brass; (paragraphs [0009], [0011]), specifically to reduce the weight of a casing (paragraph [0028]).   
In view of Neugebauer, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to select aluminum as the material of the Wiley et al. outer and inner members such that the casing components would be made from the same lightweight material, have a reduced weight while maintaining a proper tensile strength appropriate for a cartridge casing.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US 2015/0300791 A1) in view of Neugebauer (US 2014/0224144 A1).
Eberhart discloses a compound shell casing and ammunition cartridge as discussed above with regard to claim 1.
Eberhart discloses that the inner member 22 is made from one metal, such as steel and the outer member 34 is made from another metal, such as aluminum.
Neugebauer discloses wherein a cartridge casing can be made from aluminum, which is a metal lighter than brass; (paragraphs [0009], [0011]), specifically to reduce the weight of a casing (paragraph [0028]).   
In view of Neugebauer, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to select aluminum as the material of the Eberhart outer and inner members such that the casing components would be made from the same lightweight material, have a reduced weight while maintaining a proper tensile strength appropriate for a cartridge casing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641